Citation Nr: 0009790	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-03 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The impairment resulting from the veteran's disabilities 
is such that he requires the care or assistance of another on 
a regular basis.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§§ 3.23, 3.351(b)(c), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The pertinent facts in this case may be briefly stated.  The 
veteran underwent a VA aid and attendance/housebound 
compensation and pension (C&P) examination in July 1995, 
where he complained of episodes of dyspnea, chest pain, loss 
of vision, loss of audition, low back pain, and cramps in his 
legs.  It was further noted in the examination report that 
the veteran lived with his wife and two sons in his own house 
and that he was accompanied to the examination by his son.  
He was able to ambulate short distances; he walked slowly 
near his house and suffered from loss of balance 
occasionally.  The examiner found that he was independent for 
his self care.  
The veteran underwent a second aid and attendance/housebound 
C&P examination in October 1997, where it was again noted 
that he lived with his wife and sons and was accompanied to 
the examination by his son.  The medical history indicates 
that the veteran was not hospitalized or bedridden.  The 
veteran did indicate, however, that he was partially 
dependent on his family to protect himself due to dyspnea and 
severe episodes of bronchial asthma and that he needed 
assistance for his daily needs.

The examiner further noted that the veteran's bronchial 
asthma required home care and that the veteran sustained a 
productive cough, back pain, headaches, generalized 
arthralgia and insomnia.  The veteran was being treated at 
home with a pulmonary therapy machine, Albuterol, and Bentyl 
and in a typical day he required bedrest to prevent 
bronchospasms.  With regard to ambulation, it was noted that 
the veteran could walk slowly using the assistance of a cane 
and that he could leave the home or immediate premises only 
with a companion.   

In a VA Form 21-4138 (Statement in Support of Claim) received 
in October 1997, it is asserted that the veteran was 
receiving home care due to his inability to travel to the 
hospital and that he was being visited by a doctor and a 
nurse, who instructed the veteran's wife and son how to 
administer respiratory therapy and otherwise care for him.  

III.  Legal Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(1999).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (1999).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1999).  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  The 
evidence of record does show, however, that he is in need of 
regular aid and attendance.  The veteran's family must 
regularly assist him in the administration of his respiratory 
therapy and otherwise assist him in alleviating his dyspnea 
and bronchial asthma.  This fact alone warrants entitlement 
to special monthly pension benefits based on the need for 
regular aid and attendance.

Based upon the foregoing, the Board concludes that the 
veteran requires care or assistance on a regular basis, i.e., 
to protect him from hazards or dangers incident to his daily 
environment.  38 C.F.R. §§ 3.102, 4.3 (1999).  

Special monthly pension at the housebound rate is payable to 
a veteran who is entitled to pension under 38 U.S.C.A. § 1521 
and who is not in need of regular aid and attendance.  The 
requirements are that, in addition to having a single 
disability rated 100 percent disabling without resort to 
unemployability, the veteran: (1) has additional disability 
or disabilities ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
disability or disabilities.  The latter requirement is met 
when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C. 
§ 1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1999).  In this 
case, it has been determined that the veteran is in need of 
regular aid and attendance.  Therefore, he is not entitled to 
special monthly pension at the housebound rate as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).
ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted, subject to the law and 
regulations governing the payments of monetary benefits. 




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

